Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 3, 4, 8, 10, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Cox (US 20170062260 A1).
Regarding Claim 1, Cox discloses:
a substrate support for a processing chamber, the substrate support comprising:
a plurality of pins (511) configured to mate with terminals (512) of an electrostatic chuck (120), plurality of pins are configured to be coupled to one or more power sources; and
a plurality of alignment elements (123 & 302) configured to interface with a plurality of centering elements (125) of the electrostatic chuck to center the electrostatic chuck with the substrate support, each of the plurality of alignment elements is configured to interface with a slot of a corresponding one of the plurality of centering elements (Fig. 3).
Regarding Claim 3, Cox discloses:
the substrate support further comprises a flexible element (203) positioned at a center of the substrate support, and wherein the plurality of alignment elements are positioned closer to the flexible element than the plurality of pins (Fig. 4 & Fig. 5).
Regarding Claim 4, Cox discloses:
each of the plurality of alignment elements has an extended region that interfaces with the slot of the corresponding one of the plurality of centering elements (Fig. 3).
Regarding Claim 8, Cox discloses:
a processing region comprising:
one or more power sources (204 & 206) configured to provide power signals [0030];
a pedestal assembly comprising a substrate (121) support, the substrate support comprising:
a plurality of pins (511) configured to mate with a plurality of terminals (512) of an electrostatic chuck (120), plurality of pins are coupled to the one or more power sources [0044]; and
a plurality of alignment elements (123 & 302) configured to interface with a plurality of centering elements (125) of the electrostatic chuck to center the electrostatic chuck with the substrate support, each of the plurality of alignment elements is configured to interface with a slot of a corresponding one of the plurality of centering elements (Fig. 3).
Regarding Claim 10, Cox discloses:
the substrate support further comprises a flexible element (203) positioned at a center of the substrate support, and wherein the plurality of alignment elements are positioned closer to the flexible element than the plurality of pins (Fig. 4 & Fig. 5).
Regarding Claim 11, Cox discloses:
each of the plurality of alignment elements has an extended region that interfaces with the slot of the corresponding one of the plurality of centering elements (Fig. 3).
Regarding Claim 15, Cox discloses:
a pedestal lift assembly (192) configured to vertically move the substrate support toward the electrostatic chuck (Fig. 4).
Regarding Claim 16, Cox discloses:
the plurality of alignment elements are configured to interface with the plurality centering elements before one or more of the plurality of pins mate with one or more of the plurality of terminals in response to vertical movement applied by the pedestal lift assembly (Fig. 3 & Fig. 4).
Regarding Claim 20, Cox discloses:
a method for transferring an electrostatic chuck (120) and a substrate (121) onto a substrate support of a processing region, the method comprising:
aligning the electrostatic chuck and the substrate with the substrate support by interfacing a plurality of alignment elements (123 & 302) of the substrate support with a plurality of centering elements (125) of the electrostatic chuck (Fig. 3);
forming an electrical contact between one more pins (511) of the substrate support and one or more terminals of the electrostatic chuck (512) [0044 & 0045 & 0046 & 0047 & 0048]; and
interfacing a flexible element (202) of the substrate support with a passageway of the electrostatic chuck (Fig. 2 & Fig. 3 & Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, 7, 9, 12, 13, 14, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20170062260 A1).
Regarding Claim 2, Cox does not explicitly teach:
a number of the plurality of alignment elements is three.
It would have been obvious matter of design choice to provide three alignment elements because a minimum of three points establish a plane and are required for establishing a secure base and provide a support for a planar object redardless of vertical alignment.
Regarding Claim 5, Cox does not explicitly teach:
an end the extended region of each of the plurality of alignment elements has a spherical shape.
It would have been obvious matter of design choice to provide a spherical shape at the tip of a shaft to be inserted into an opening and to support an object in order to compensate for misalignment to facilitate centering in the event of minor misalignment.
Regarding Claim 6, Cox does not explicitly teach:
a body of the extended region of each of the plurality of alignment elements has a conical shape.
It would have been obvious matter of design choice to provide a conical shape at the end portion of a shaft to be inserted into an opening in order to compensate for misalignment to facilitate centering in the event of minor misalignment.
Regarding Claim 7, Cox teaches:
the body of each of the extended region has a concave region [0034].
Regarding Claim 9, Cox does not explicitly teach:
a number of the plurality of alignment elements is three.
It would have been obvious matter of design choice to provide three alignment elements because a minimum of three points establish a plane and are required for establishing a secure base and provide a support for a planar object redardless of vertical alignment.
Regarding Claim 12, Cox does not explicitly teach:
an end the extended region of each of the plurality of alignment elements has a spherical shape.
It would have been obvious matter of design choice to provide a spherical shape at the tip of a pin to be inserted into an opening and to support an object in order to compensate for misalignment to facilitate centering in the event of minor misalignment.
Regarding Claim 13, Cox does not explicitly teach:
a body of the extended region of each of the plurality of alignment elements has a conical shape.
It would have been obvious matter of design choice to provide a conical shape at the end portion of a shaft to be inserted into an opening in order to compensate for misalignment to facilitate centering in the event of minor misalignment.
Regarding Claim 14, Cox discloses:
the body of each of the extended region has a concave region [0034].
Regarding Claim 17, Cox does not explicitly teach:
each of the slots of each of the centering elements has a first region having a first diameter and a second region having a second diameter, the first diameter is greater than the second region.
It would have been obvious matter of design choice to provide a conical shape at the receiving portion of a centering element to receive a shaft to be inserted into the opening in order to compensate for misalignment to facilitate centering in the event of minor misalignment.
Regarding Claim 18, Cox teaches:
an extended region of each of the plurality of alignment elements interfaces with the first region before the second region (Fig. 3).
Regarding Claim 19, Cox teaches:
when the extended region of each of the plurality of alignment elements interfaces with the second region, the plurality of pins mate with the plurality of terminals (Fig. 3 & Fig. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 20010024118 A1, US 6310755 B1, and US 5863170 A have been cited by the examiner as pertinent to the applicant’s disclosure as they teach a substrate support with electrical contacts for powering an electrostatic chuck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652